18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 1 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 2 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 3 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 4 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 5 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 6 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 7 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 8 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 9 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 10 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 11 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 12 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 13 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 14 of 15
18-49933-mbm   Doc 37   Filed 12/10/18   Entered 12/10/18 15:05:02   Page 15 of 15
